IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                            NOS. WR-83,286-01 & WR-83,286-02



                         IN RE BRANDON JAY CARTER, Relator



    ON APPLICATION FOR A WRIT OF MANDAMUS AND PROHIBITION
       IN CAUSE NO. 12-DCR-061186 IN THE 240 TH DISTRICT COURT
                     FROM FORT BEND COUNTY



       Per curiam.

                                            ORDER

       Relator filed a motion for leave to file an application for a writ of mandamus and a motion

for leave to file an application for writ of prohibition, pursuant to the original jurisdiction of this

Court. The applications request that we order the district court to vacate its order substituting

appointed counsel dated March 12, 2015. Relator first filed a petition for writ of mandamus in the

First Court of Appeals. In re Brandon Jay Carter, No. 01-15-00216-CR (Tex. App.—Houston [1st

Dist.] May 7, 2015) (not designated for publication). The Court of Appeals denied relief without

comment. Id.

       This Court stayed the proceedings in the underlying cause, held the motions in abeyance, and
                                                                                                  2

ordered Respondent to file a response. Respondent, the Judge of the 240th District Court of Fort

Bend County, has now filed a response stating that he will withdraw his order substituting appointed

counsel and reinstate Mr. D. Christopher Hesse as Relator’s trial counsel. This action will cause

Relator’s claims to be moot.

          The order to stay proceedings contained in this Court’s prior order dated June 1, 2015 is

hereby lifted. The motions for leave to file an application for writ of mandamus and prohibition are

denied.

Filed: August 26, 2015
Do Not Publish